Citation Nr: 1144093	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for subglottic sarcoma status post hypopharyngotomy (claimed as throat cancer).

3.  Entitlement to service connection for a thoracolumbar spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied claims of entitlement to service connection for hearing loss, service connection for subglottic sarcoma status post hypopharyngotomy (claimed as throat cancer), and service connection for a thoracolumbar spine injury.  The Veteran's notice of disagreement (NOD) with respect to all of these issues was received at the RO in February 2008.

In May 2009, the Veteran presented testimony with respect to the hearing loss claim only at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

When the hearing loss issue was initially before the Board in August 2009, the Board requested an opinion from an expert at the Veterans Health Administration (VHA) as to whether the Veteran's current hearing loss was related to service.  A response to the Board's request was provided in September 2009 and is associated with the claims file.  

In March 2010, the issue of entitlement to service connection for bilateral hearing loss was remanded to the RO (via the Appeals Management Center) for additional development of the record.  

The issues of entitlement to service connection for subglottic sarcoma status post hypopharyngotomy (claimed as throat cancer), and service connection for a thoracolumbar spine injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative and competent medical and lay evidence of record is credible, and establishes that the Veteran's hearing loss is at least as likely as not the result of in-service acoustic trauma.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for bilateral hearing loss constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for hearing loss.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (an organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current hearing loss is due to his exposure to loud noise while serving as an aviation electrician in the Navy.  The Veteran asserts that his duties on the flight line exposed him to the loud noise of aircraft which caused his current hearing loss.  He also maintains that while employed as an electrician after service he did not experience noise exposure as he did during active service.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for bilateral hearing loss.  His July 1977 separation examination report reveals puretone thresholds of between 0-20 decibels at 500 through 4000 Hz, bilaterally and 25 decibels, at 6000 Hertz in the right ear.  

A VA audiological examination was conducted in April 2008 and revealed pure tone thresholds in the Veteran's right ear of 15, 20, 30, 50, and 60 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  As to his left ear, pure tone thresholds were 20, 20, 40, 60, and 65 decibels at the same frequencies.  Speech recognition, could not be performed as the Veteran's responses were unreliable.  Nevertheless, the pure tone thresholds obtained reveal the presence of a current hearing loss disability with the criteria set forth in VA regulations.  38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The examiner diagnosed the Veteran with mild to moderately severe bilateral high frequency sensorineural hearing loss.  The examiner indicated that the Veteran's "hearing loss is not caused by or a result of military noise exposure."  The rationale given by the examiner was "normal audiogram at separation.  The literature does not support delayed onset hearing loss from noise exposure."  

Importantly, the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran has credibly reported that he experienced noise exposure during service as an aviation electrician's mate serving on the flight line.  This is supported by the evidence in his DD214 confirming his military occupational specialty.  The Veteran specifically testified that he worked in close proximity to aircraft noise and it was not always possible to use ear protection, particularly when he needed to have conversations with people around the jet engine noise.  His separation examination report reveals the presence of some decreased hearing in his right ear on separation as evidenced by an audiology test result of 25 decibels at 6000 Hertz.  He also testified that he noticed he had problems with his hearing in service which continued thereafter.  

Because the Veteran reported that he first noted a hearing loss during service, and given the notation on the service separation examination of the puretone threshold of 25 decibels at 6000 Hz in the right ear, the Board requested an expert medical opinion to resolve the question of the likely etiology of the Veteran's current hearing loss.  In the August 2009 VHA opinion request, the Board specifically pointed out that the requirements of 38 C. F.R. § 3.385 need not be met at the time of discharge from service, and as such, an expert opinion is required to address whether the Veteran's current hearing loss is at least as likely as not related to the noise exposure during service and the documented right ear hearing loss noted on separation examination.  

In the September 2009 opinion, the VHA expert noted that he reviewed the Veteran's claims file in conjunction with the preparation of his report, which included the Board's VHA August 2009 opinion request, and the Veteran's clinical record including his medical files from his years on active duty from August 1973 to August 1977.  The VHA expert specifically noted that because the opinion was based on a "chart review only" he did not have the opportunity to ask the patient questions such as whether or not he fired weapons as a teenager, whether he had taken up hunting, whether he was into automobile racing or other activities that would have had noise exposure.  Also, the VHA expert explained that he was not provided with any records of the Veteran's years after service, especially the next 25 years, so he had no record of complaints regarding hearing loss, or that the Veteran sought help for hearing loss or was concerned about hearing loss or tinnitus during those years.  

The examiner further noted that the Veteran's active duty examinations, including his pre-induction physical were negative for complaints of hearing loss or tinnitus.  Audiogram in July 1973 averaged 0 to 15 dB in all frequencies.  The frequency at 6000 Hz was not tested.  Audiogram in October 1974 was normal with results of 0-10 dB bilaterally.  The discharge physical in July 1977 at age 23 indicated no complaints of any problems with ears, nose or throat and there were no reports of hearing loss.  The Veteran's audiogram was basically 5 to 10dB loss, which the VHA expert pointed out was within normal limits, except for a 25 dB loss at 6000 Hz.  

The VHA examiner also acknowledged the recent audiograms of record showing a bilateral moderate to severe descending hearing loss.

Importantly, the VHA expert explained that everyone loses their hearing at the higher frequencies and that is why the thresholds of 6000 Hz and 8000 Hz are not included in the regulation for determining hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The VHA expert stated that basically everyone begins losing hearing at the higher frequencies, and that, in essence, a loss at 6000 Hz, was not a hearing loss for VA purposes.  

The VHA expert concluded that, "Without any history of ear problems before, during, or after this patient's years on active duty, and with the one test showing a 5dB difference at 6000 Hz, I believe it is less likely that this patient's hearing loss can be attributed to his four years of active duty.  It is more likely that his hearing loss is related to the common presbycusis that will affect all of us."  

In the Veteran's January 2010 Written Brief Presentation, the Veteran's accredited representative essentially pointed out that the VHA examiner's opinion was based on an incomplete record.  In so doing, the Veteran's representative noted the VHA's examiner's hesitancy in providing his opinion with only a "chart review" and with many unanswered questions regarding the Veteran's pre-and post-service noise exposure.  In other words, the VHA examiner alluded to the possibility that the opinion might have been different had he been given the opportunity to interview the Veteran and had he been provided with a complete history of noise exposure.  

The Board agreed, and remanded the matter in March 2010 to have the Veteran re-examined by VA to determine the likely etiology of the hearing loss.  In so doing, the Board specifically requested that the examiner review the Veteran's hearing transcripts of May 2009, the VHA opinion, and the Board's remand, and should consider the Veteran's lay statements regarding the onset of his hearing loss.  

Meanwhile, the Veteran submitted additional evidence in support of his claim.  A January 2010 medical report from an unknown medical professional opines that it is as least likely as not that the Veteran's hearing loss is related to his exposure to aircraft noise in service.  Additionally, the medical professional opined that the onset of the hearing loss began while in service, as indicated by the separation physical that showed an audiometric reading of 25 in the right ear and 20 in the left ear at the 6000 frequency range.  The medical professional opined that the threshold shift compared to the reading at the time of entry clearly supported the opinion that the onset of the hearing loss began during service.  

Additionally, this medical professional noted that research showed most sensorineural high loss began as a result of exposure to hazardous levels of loud noises in excess of 85 dB over a long period of time.  Aircraft, such as the ones the Veteran worked on had an average sound level of 120 dB and individual exposed to this level of noise can experience hearing loss in as little as 3.75 minutes.  The longer the exposure, the greater the damage.  Additionally, the medical professional noted that it was not uncommon for patients such as the Veteran who are exposed to high levels of noise to experience hearing loss in the high frequency ranges first; and, as time passes, the hearing loss gradually migrates downward to the other frequencies until such time as the Veteran begins to notice a problem.  According to the examiner, the opinion is based on the lay statements provided by the Veteran, as well as the VA examination from April 2008 and clinical records handbooks.  

Unfortunately, there is no indication whatsoever as to who provided this opinion, and whether they are indeed a medical professional.  Thus, the opinion carries little probative value.  

The Veteran also submitted a lay statement from his brother.  The Veteran's brother recalled that when the Veteran was discharged from service, he noticed that the Veteran was having problems with his hearing, especially during conversations on the telephone.  The Veteran's brother also noted that the hearing loss was worse if there is background noise.  Finally, the Veteran's brother indicated that there is only an 18-month difference in age between his brother and him; and he, unlike his brother, did not serve in the Armed Forces, did not work around aircraft, and has no problems with his hearing.  

The Veteran was subsequently examined by VA in May 2010.  The examiner who conducted the May 2010 examination was the same examiner who conducted the April 2008 examination, and the examination report is nearly identical to that provided in April 2008.  The examiner indicated a review of the claims file, as well as the medical records, and noted that that the Veteran's hearing was normal at separation in 1977.  The examiner noted that the Veteran had a history of in-service noise exposure from aircraft, and denied any post-service noise exposure.  The examiner simply opined, as she had previously, that the Veteran's "hearing loss is not caused by or a result of military noise exposure."  And, as previously stated by the examiner, the rationale given was "normal audiogram at separation.  The literature does not support delayed onset hearing loss from noise exposure."  

Unfortunately, this examination carries little probative value for at least two reasons.  First, the examination does not consider the credible statements of the Veteran and his brother regarding the onset of the Veteran's hearing loss.  The Veteran specifically reported that he noticed a decrease in his hearing during service.  Similarly, the Veteran's brother specifically reported that he noticed a decrease in the Veteran's ability to hear shortly after the Veteran's discharge from service.  

Importantly, the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions requiring medical expertise, thus, generally, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered and competent lay evidence  can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous." Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, that veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995). A claimant generally is not competent to diagnose his mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

In this case, the Veteran is competent to report that he noticed a decrease in the ability to hear during his time in service.  Furthermore, there is no reason to doubt the Veteran's credibility in this regard.  

Also, the Veteran's brother, in his lay statement, pointed out that while the Veteran's hearing is poor, his own hearing remains normal, yet there is only an 18-month difference between them.  The difference being, the brother points out, is that the Veteran was exposed to acoustic trauma in service.  Although the Veteran's brother is not necessary competent to provide a nexus opinion regarding the etiology of the Veteran's hearing loss, this familial information does have probative value, as it appears to counteract the VHA opinion that the Veteran's hearing's would have likely deteriorated as a result of age, regardless of his exposure to noise in service.  

Finally, the Veteran submitted an April 2011 audiology report conducted by a private ENT group.  The private audiologist noted that the Veteran had noise exposure during service from working with jet aircraft for four years.  The audiologist also noted that the Veteran had difficulty hearing currently as well as understanding especially in background noise.  Puretone testing revealed a mild hearing loss through 2000 Hz sloping to a moderately-severe high frequency hearing loss, bilaterally, with 72 percent word recognition on the right side and 76 percent word recognition on the left side.  According to the audiologist, "It cannot be concretely stated whether this hearing loss was definitely due to noise exposure, but there is always the possibility since the patient's hearing does drop quickly in the high frequencies."

In sum, the evidence of record shows a current bilateral hearing loss for VA purposes.  The Veteran has reported significant exposure to acoustic trauma, as well as an onset of hearing loss during service.  The Veteran's brother also noticed that the Veteran had difficulty hearing shortly after separation from service; and, despite the age difference of only 18 months, the Veteran currently has hearing loss and the Veteran's brother does not.  The Veteran's brother reported that he has not been exposed to loud noise on a continuing basis.  

The Veteran is certainly competent to testify as to a symptom such as hearing loss which is non-medical in nature, however, even if he is not necessarily competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is competent to report such symptoms, and there is no reason to doubt the Veteran's assertions that he noticed a decrease in his hearing during service.  The Veteran's credible statements, the statement of his brother, along with the private opinion from April 2011 indicating a possible link between the Veteran's hearing loss and his in-service noise exposure provide the necessary criteria to grant this claim.  

Although there are three negative opinions in this case, two of them came from the same examiner, and are essentially identical, with the exact same rationale.  As the Board points out, this rationale is not adequate because the Court has held that service connection for hearing loss may be established even if hearing loss is not noted at the time of discharge, as long as the other evidence of record establishes a link to service.  The VA examiner determined that the Veteran's hearing loss was not service-connected merely because it was not shown at discharge.  This is contradictory to the established case law.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The VHA examiner's opinion is also inadequate because it does not take into account the Veteran's credible statements regarding the onset of his hearing loss during service.  The VHA examiner specifically noted in his report that he did not have the opportunity to interview the Veteran and ask pertinent questions regarding his history of noise exposure.  Moreover, the examiner's opinion was provided with the caveat that there was no history of ear problems before, during or after service.  Because the Veteran was not personally examined, he was not given the opportunity to provide this information, and the VHA examiner therefore was not aware that the Veteran noticed a decrease in his hearing during service.  

As noted above, although the January 2010 private opinion favors the Veteran's claim, there is no indication whatsoever that it was provided by or signed by a medical professional.  Although it appears to be dictated by an audiological professional, there is no signature, no heading, and no name of the provider.  Thus, the opinion is not adequate.  

With the April 2008, September 2009, January 2010, and May 2010 opinions inadequate, that leaves only the private opinion from April 2011.  Although the examiner does not specifically state that there is at least a 50 percent likelihood that the Veteran's in-service noise exposure caused his hearing loss, she does state that it is a possibility.  This opinion, along with the lay statements provided by the Veteran and his brother provide the evidence necessary to grant this claim.  As previously stated, the Veteran is competent to state that he noticed a decrease in his hearing at the time he was discharged from service; and, although this decrease in hearing may not have reached the level of hearing loss for VA purposes at the time of service separation, it nonetheless appears to show the onset of his current disability.  Moreover, a shift in hearing acuity was shown from an audiogram in October 1974 when his puretone threshold at 6000 Hertz was 10 bilaterally and in July 1977 when the puretone threshold was 25 on the right and 20 on the left.  This supports the statements of the Veteran and his brother concerning a decrease in his hearing acuity in service.  

Although the April 2011 examiner does not provide a definite probability, she does provide a rationale for opining that there is a possibility that the onset of the Veteran's hearing loss is due to noise exposure.  The examiner specifically noted that the Veteran's hearing did drop quickly in the high frequencies.  The April 2011 opinion of the private audiologist, who is deemed to be an expert in the field of hearing loss, cannot be discounted simply because she did not state that it was "as likely as not" in her opinion.  The audiologist presumably based the opinion on the fact that the Veteran's self-reported history of noise exposure in service and a negative history of non-military noise exposure and other factors, and as she stated, the medical principle that the Veteran's hearing dropped quickly in the higher frequencies.  And, as previously pointed out, there is no reason to doubt the Veteran's credibility in that regard.  

All of the negative opinions in this case failed to consider the Veteran's contentions that he noticed a hearing loss in service nor was the shift in hearing acuity at 6000 Hertz addressed.  Although an actual hearing loss for VA purposes was not demonstrated until after service, the April 2011 private opinion providing a link between the Veteran's current hearing loss to service, along with the Veteran's credible, competent and probative statements, outweighs the negative opinions in this case.  The Board particularly finds probative the shift in hearing acuity demonstrated in service, the reports of the Veteran and his brother that there was a noticeable decline in hearing in service, and the Veteran's report in his original claim that his current hearing loss began while in service and continued to the present.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's hearing loss is linked to in-service noise exposure.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for hearing loss is warranted.  


ORDER

Service connection for hearing loss is granted.  


REMAND

In a January 2008 rating decision, the RO denied claims of entitlement to service connection for hearing loss, service connection for subglottic sarcoma status post hypopharyngotomy (claimed as throat cancer), and service connection for a thoracolumbar spine injury.  The Veteran's notice of disagreement (NOD) with respect to all of these issues was received at the RO in February 2008; however, the RO only addressed the hearing loss claim in the statement of the case (SOC) issued in March 2008.  

Although the February 2008 NOD specifically provided contentions regarding noise exposure, the Veteran also requested that a DRO "review the other issues."  

Given the Veteran's timely disagreement with these other two issues denied in the January 2008 rating decision, the RO is now required to send the Veteran a SOC as to the issues of entitlement to service connection for subglottic sarcoma status post hypopharyngotomy (claimed as throat cancer), and service connection for a thoracolumbar spine injury in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29 , 19.30.  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238   (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issues of entitlement to service connection for subglottic sarcoma status post hypopharyngotomy (claimed as throat cancer), and entitlement to service connection for a thoracolumbar spine injury in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal with respect to either of these issues, then the RO should return the claim to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


